Citation Nr: 1749925	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  10-31 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a compensable disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.
 
In September 2015, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.
 
In November 2015 and February 2017, the Board remanded this matter for further development.  That development having been completed, this matter has returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's claim must again be remanded for further development because there has not been substantial compliance with the directives of the February 2017 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers upon the claimant, as a matter of law, the right to compliance with the remand directives); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

Specifically, the February 2017 remand directed the RO to make arrangements for James E. Bush, M.D., to review the September 2015 private audiogram he conducted at the Ear and Balance Medical Center and provide clarification on the report pursuant to Savage v. Shinseki, 24 Vet. App. 259, 270 (2011).  Following the February 2017 remand, the RO sent an authorization to release medical information to the Veteran.  Upon the Veteran's completion of the release, the RO merely faxed the release to James E. Bush, M.D., without any further instruction for him to provide the necessary information requested by the Board in its February 2017 remand.  A remand is required to clarify the September 2015 private audiogram and ensure compliance with the Board's directives.  

Additionally, the Veteran submitted a May 2017 private audiogram from North Coast Audiology in support of his claim.  It appears that a controlled speech discrimination test was performed, however, it is unclear whether that test conformed to the requirements of 38 C.F.R. § 4.85, which requires the controlled speech discrimination test be done using Maryland CNC.  

As the Board stated in its February 2017 remand, the U.S. Court of Appeals for Veterans Claims (Court) has held that when a private examination report "reasonably appears" to contain information necessary to properly decide a claim but is "unclear" or "not suitable for rating purposes," and the information reasonably contained in report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant obtain the necessary information or clarify the report, or (3) explain why such clarification is not needed.  See Savage, 24 Vet. App. at 270.  Here, clarification of the May 2017 report is required.  Therefore, the Board finds that a remand is necessary to clarify the private audiogram.

Finally, the Board notes that the Veteran did not waive his right to have the AOJ consider in the first instance the above mentioned private medical evidence received by the RO after the issuance of the last supplemental statement of the case (SSOC) in July 2017.  See 38 C.F.R. §§ 19.37(a), 20.1304(c) (2016).  On remand, the AOJ will have an opportunity to consider this evidence.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements for James E. Bush, M.D. (the examiner who tested the Veteran's hearing at Ear and Balance Medical Center in September 2015) to review the September 2015 test results he conducted and address the following:

Whether (1) he is a state-licensed audiologist; (2) the speech discrimination scores reports (i.e., 72% in the right ear and 88% in the left ear) were the results of the Maryland CNC controlled speech discrimination test; (3) a puretone audiometry test was conducted.

2.  Make arrangements Matthew R. Nesbitt, Sc.D., FAAA (the examiner who tested the Veteran's hearing at North Coast Audiology in May 2017) to review the May 2017 test results he conducted and address the following:

Whether (1) he is a state-licensed audiologist; (2) the speech discrimination scores reports (i.e., 84% in the right ear and 88% in the left ear) were the results of the Maryland CNC controlled speech discrimination test.

3.  Obtain any outstanding VA treatment records pertaining to the Veteran's bilateral hearing loss.  If such records exist, associate them with the claims file.

4.  Finally, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




